NOTICE FOR APPLICANT
Information Disclosure Statement
The information disclosure statement filed 3/18/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


/Carlos Garcia/
Primary Examiner, Art Unit 2683                                                                                                                                                                                         4/1/2021